Heaton, S.
This proceeding was instituted for a judicial ■settlement of the accounts of the administratrix. The Syra*472cuse Casket Company, claiming to be a creditor of the deceased,, was cited in this proceeding by direction of the surrogate, and. appears.
The intestate was killed in Syracuse on the 13th day of June, 1905, and the funeral was furnished by one Gaynor at an expense of $291 and the claim therefor assigned to the Syracuse Casket Company. On the 26th day of June, 1905, the widow, who was a resident of this county, as was also her husband, applied for limited letters of administration and the same were granted to her on that day.
Thereafter, on the 25th day of April, 1906, such claim for funeral expenses was presented to her and she refused to pay the same and suit was thereupon brought 'against her as such administratrix in the Supreme Court of Onondaga county to recover therefor. On the 21st day of March, 1906, the administratrix was permitted to compromise and settle her cause of action against the employers of the deceased for negligently causing his death, for the sum of $1,200, and she gave an additional bond to cover the amount of such recovery. When this proceeding came on for hearing it appeared that no money or other property of the deceased had come to the hands of the administratrix and that her account contained but the one item of receipt, namely, the amount recovered as damages, and but a single item of disbursements, namely, the amount paid for the expenses of collecting the damages.
The claimant moved, first, to dismiss the proceedings on the ground that one year had not expired since the granting of letters and, 'as no notice to creditors had been published, that the surrogate had no jurisdiction to make a decree of distribution; second, for an adjournment of the proceedings pending the trial' of the Supreme Court action. The administratrix claimed that, as there had been no property of the deceased received by her, this was a proceeding to distribute damages under section 190$ *473of the Code and that the claimant was not an interested party and could not he paid his claim from the fund in court.
"Where the deceased leaves no estate and the only money or property which is -in the hands of the administrator is the proceeds of the recovery, the proceeding for its distribution is not governed by the general rules applicable to 'the settlement of estates, but is a special proceeding, provided for by section 1908,, and the jurisdiction of the surrogate is limited and restricted to the terms of that section and to making the decree therein provided for. The money so received does not become general assets of the estate; it is not subject to the payment of the debts of the deceased nor to the ordinary rules applicable to the settlement and administration of the estates of deceased persons.. Stuber v. McEntee, 142 N. Y. 200; Mundt v. Glokner, 24 App. Div. 110; 48 N. Y. Supp. 940.
The cause of action is not one in relation to the estate of the deceased and is not for the benefit of persons interested in such estate as creditors or otherwise, but the representative acts solely as trustee for the specified beneficiaries for whose exclusive use the recovery may be had. Matter of McCullough, 18 Misc. Rep. 721; 43. N. Y. Supp. 968; Hegerich v. Keddie, 99 N. Y. 258.
From these authorities it is apparent that this recovery is no part of the estate of the deceased, and, therefore, the provisions regulating the settlement of the estates of deceased persons cannot apply, that is, cannot be used or taken to pay the debts of the deceased, and, therefore, there need be no advertisement for creditors.
The motion of the claimant to dismiss the proceeding for lack of jurisdiction is denied.
Shall the motion to postpone this hearing to await the result of the action in the Supreme Court be granted ?
If the funeral expenses are not a charge against this fund, then the action in the Supreme Court will not result in a judg*474ment which will make them such a charge, and the position of .the claimant in this court will not be changed. If such expenses ;are a charge upon the fund and can be allowed without the consent of the administrator, then the surrogate has sole authority rnnder the section to determine the sum to be allowed for the reasonable funeral expenses, and to direct their payment.
The surrogate must either determine and enforce the rights of the claimant to payment, or adjudge that he has no remedy in this or any other court as against this fund.
The Code of Civil Procedure, section 1903, makes the damages recovered the exclusive property of the widow and child of the deceased and provides that the plaintiff administratrix must distribute the amount recovered .as if it was unbequeathed assets left in her hands after payment of all debts and expenses of administration, except that she may deduct therefrom the -expenses of the action, the reasonable funeral expenses of the deceased, and her commissions upon the residue. These deductions must 'be allowed by the surrogate upon such notice as he directs.
Where the plaintiff administratrix deducts the expenses of the action and of the funeral in her account and no objection to the necessity or reasonableness of the charge is made by any of the next of kin, scuh charges are by express authority of the •statute payable from the fund; and, if objection is filed to any of the items thereof, the surrogate may try the question of the necessity and reasonableness of such charges and determine the ■amount of the credit to be allowed; but the right in such a case to have such expenses, when properly determined as to amount, paid from the fund is settled by the section itself. Matter of Snedeker, 95 App. Div. 149; Lee v. Van Voorhis, 78 Hun, 575; 61 N. Y. St. Repr. 220; affd. 145 N. Y. 603.
Where, however, the plaintiff administratrix fails to pay the expenses of the action or the funeral expenses and does not seek ■to deduct them from the recovery, but resists their allowance *475and deduction, is the charge upon the fund abrogated and the remedy of the claimant lost ?
The amendment charges the funeral expenses upon the fund where there is no general estate from which they can be paid for the following reasons:
First. The amendment places the funeral expenses upon the same footing as the expenses of the action, and the latter expenses may be deducted without the consent of the plaintiff. In Lee v. Van Voorhis, 78 Hun, 575; 61 N. Y. St. Repr. 220; affd. 145 N. Y. 603, the court said, “ and section 1903i provides that the amount of his (the attorney’s claim shall be deducted from the recovery by the administrator.” While the case is not ■exactly in point, the Court of Appeals in Lee v. Vacuum Oil Co., 126 N. Y. 579-587, made this remark concerning the relation of the recovery to the attorney’s charges in this class of .cases: “ They (the attorneys) now have recourse to an ample fund provided by the settlement for the payment of their lawful charges.”
Second. It is conceded that the section charges both classes of expenses upon the fund provided the plaintiff administratrix ■consents thereto. If the right and remedy of the claimant in either case is dependent upon the honesty, initiative or consent ■of the plaintiff, and that remedy can be defeated by the dis;honesty, self-interest or refusal to act of the plaintiff, then no right or remedy is conferred upon the honest claimant by the .section. Such a construction would make the last words of the ■section meaningless, as in no case would either of such claimants be entitled to notice, even if the account showed that either or both had not been paid. In such case he husband or wife and next of kin, other than the plaintiff administratrix, would be "the only person entitled to be cited, and no discretion would , rest with the surrogate.
Third. The charge is not dependent upon the consent of the 'plaintiff, for the provision is intended for the benefit and proteo*476tion of the attorney and undertaker and not the protection of the plaintiff alone.
The section amended is, like many sections of the Code; incomplete and incongruous, due to the fact that the original language applied to the procedure when nothing was charged, upon the fund but the expenses' of the action. Those expenses must necessarily have been incurred by the plaintiff; and making them a charge on the recovery was for the protection as well as for the benefit of the attorney, so that the plaintiff, having-employed the attorney, might compensate him from the fund. There was every reasonable presumption that the plaintiff would seek to have tire expenses of the action deducted. When in. 1904 the words “ the reasonable funeral expenses of the decedent ” were inserted, the language of the section was not changed, although a different element was brought into it. It was no part. of the duty of the plaintiff administratrix, as such, to incur-liability for funeral expenses. She might or might not personally incur the debt and there might or might not be a general estate from which such expenses could be paid. The permissive language of the section was not changed to the Imperative, although the payment of a claim was provided for which it might be against the interest of the plaintiff to have paid from the fund. There was no intention of charging the funeral" expenses upon the recovery if the deceased left general assets, -and hence the duty to deduct them is not imperative. But, since so many people accidentally killed left no estate, it was-found to be unjust that no provision for the burial of the body could be made, although a large sum of money might come to the hands of the plaintiff administrator for distribution.
Respect for the dead and for the sanitary laws requires the „ burial of a dead body and the law charges the expenses thereof, as a preferred claim, upon such estate as a man leaves behind him. Such a lien or charge is not in favor of or for the benefit of any person of a designated class, but for the benefit of whom-*477soever performs that act of respect and legal duty. Since, then, the Legislature has made such expenses a charge upon the recovery when presented for allowance by the administratrix, we must conclude that the Legislature intended to make them a charge upon the fund when they had not been paid by the administratrix, and were presented by any other person lawfully entitled to payment thereof.
Fourth. It was intended by the section that all questions aristing concerning the expenses of the action and of the funeral should be determined in this special proceeding, which is the only one giving a remedy to these two classes of claimants in such a case and which provides a simple method of procuring payment through the agency of the plaintiff, who alone has the custody and control of the money.
In the recent case of Alfson v. Bush Co., 182 N. Y. 393-397, the Court of Appeals, though not deciding that point, made this statement: “By this section (1903) the damages recovered,
while not subject to payment of the debts of the deceased and the general expenses of administration, are charged with the expenses of the action, the reasonable funeral expenses of the deceased and the commissions of plaintiff on the residue.”
Fifth. The plaintiff administratrix has the right to deduct the reasonable funeral expenses; having such right, it becomes her duty to do so and the surrogate may require her to do' the duty. Any other construction would permit the plaintiff administratrix to repudiate her express contract when she came to her accounting and thereby to profit by her own wrong.
I, therefore, hold that the surrogate has jurisdiction to direct the allowance and payment of the claim for funeral expenses, when its reasonableness has been established, and that this proceeding should be continued to a decree.
Decreed accordingly.